El Juez Asociado Seño» Hutchison,
emitió la opinión del tribunal.
Esta acción fue incoada para recobrar contribuciones pagadas bajo protesta a un municipio. La demandante apela de una sentencia adversa.
Los molinos de azúcar y mieles están incluidos en el grupo “C” de la sección 2 de la ley aprobada el 28 de marzo de 1914 para autorizar a los municipios de la Isla a imponer contribuciones a ciertas clases de negocios e industrias allí enumerados. Leyes de ese año, página 181. Los ferroca-rriles están incluidos en el grupo “B”. El negocio de com-praventa de caña o azúcar no se menciona por su nombre ni está en forma alguna incluido en ninguno de los tres grupos. La sección 7 dispone: “Todo comerciante que dentro de un mismo establecimiento se dedique a negocios comprendidos en más de un grupo, pagará sobre la base del volumen total de los negocios becbos en cada grupo, al tipo prescrito en cada caso.”
La demandante pagó contribuciones como dueña de la central. Además de éstas se vió obligada a pagar contribu-ciones como' dueña de un ferrocarril y como traficante en azúcar. El caso fue visto y sometido con la declaración de un solo testigo. Su testimonio, tal cual aparece en la expo-sición del caso, fue como sigue:
“Que se llama, Antonio Agripino Roig, vice-presidente y admi-nistrador de la Yabucoa Sugar Co., que se dedica a la elaboración de azúcar que produce y embarca; que embarca lo que produce porque su negocio es producción de azúcar y embarque de ella para New York; que tiene ferrocarril para el movimiento interno de la corpo-ración y para el arrastre de sus productos; que no transportan pasa-jeros porque no es un ferrocarril para el servicio público ni tampoco transportan otros productos que no sean los suyos; única y exclusi-vamente lo tiene para el arrastre de sus cañas y el azúcar.
Examinado por el abogado de la demandada contestó que tiene colonos; que embarcan sus azúcares por el puerto de G-uayanés, o sea la playa de Yabucoa y que la transportan al puerto en ferrocarril; que ellos obtienen las cañas de los colonos para convertirlas en azúcar y *350que las muelen en la central; que la central obtiene el azúcar que se les liquida mensualmente quedándose la central con.el producto; ese producto lo embarca por el puerto de G-uayanés; que utilizan el ferrocarril para el transporte de todas sus propiedades y de todos los productos; que obtienen los productos de los colonos y los arrastran por ferrocarril y los embarcan utilizando el puerto de Guayanés.
“Examinado nuevamente por el abogado de la demandante, de-claró que ellos producen el azúcar en la central, y después de produ-cido se pone en sacos y se lleva al puerto y se embarca para los Es-tados Unidos, donde la refinan; que venden el azúcar para los Esta-dos Unidos.
“A preguntas de la corte contestó que ellos obtienen las cañas que. producen los colonos y se les liquida, porque bay que pagarles por sus cañas cada quince días y bay que pagarles en dinero y se toma como base el promedio de venta y la central paga en dinero, no en azúcar; que la central compra el azúcar a los colonos y después lo embarca. El becbo es que el colono no podría bacer nada con sus cañas ni con el azúcar porque los lotes de embarque y venta serían como de 5,000 sacos y ellos estarían sin encontrar mercado porque no les compra-rían en pequeñas Cantidades. Que la central vende o bace sus ventas en New York a los refinadores directamente y que cuando embarcan los azúcares están vendidos, pues se venden por anticipado.
“Examinado nuevamente por el abogado de la demandante de-claró que el azúcar se vende en los Estados Unidos y que la central no bace ninguna venta en Puerto Rico. Hay que venderla en la refinería y todos los gastos son por cuenta de la central.”
Los ferrocarriles mencionados en el grupo “B” son, según entendemos, ferrocarriles usados para el trans-porte de carga o pasajeros con fines lucrativos. Los comer-ciantes a que se Lace referencia en la sección 7, supra, son los que se dedican al negocio de compraventa con fines lucra-tivos. . La anterior declaración demuestra que la demandante explota su ferrocarril meramente como parte necesaria de su negocio, en el transporte de su propia caña e incidental-menté de la caña de otros'colonos que lia de ser molida en su central, tanto para conveniencia como para beneficio pro-pios, y para conveniencia y beneficio de otros colonos, y no para alquiler o con el objeto de obtener cualquiera utilidad derivada-directamente del negocio ferroviario como tal. Lilla *351demuestra qiie la demandante en forma muy similar compró el azúcar fabricado de la caña molida para otros colonos y la vende englobada con el azúcar producido por su propia caña y que baee esto principalmente como cuestión de con-veniencia y provecho para tales colonos más bien que con fines especulativos o lucrativos. De todos modos, según ya se ba indicado, el negocio de compraventa de azúcar para fines lucrativos no está incluido en ninguno de los tres grupos.
Nada bay que indique que el municipio hubiera impuesto ninguna de las contribuciones en cuestión en la forma pres-. erita por el inciso “f” de la sección 46 de la ley.

La sentencia apelada debe ser revocada y la de esta corte ordenará la devolución de las contribuciones pagadas bajo protesta, de conformidad con la súplica de la demanda y de las demandas complementarias.